Per Curiam.

The judgment of reversal by the Court of Appeals for failure of proof by the greater weight of the evi*369deuce is in effect an expression of its conclusion that the judgment of the Probate Court is against the weight of the evidence (State v. Geghan, 166 Ohio St., 188). In such a case it is the sole function of the Court of Appeals to set aside the judgment and remand the cause for a new trial. The C.ourt of Appeals was in error in rendering final judgment. State v. Geghan, supra; Bown & Sons v. Honabarger, 171 Ohio St., 247. Therefore, the judgment of the Court of Appeals is reversed, and the cause is remanded to the Probate Court for further proceedings.

Judgment reversed and cause remanded.

Weygandt, C. J., Zimmerman, Taet, Matthias, Bell, Herbert and O’Neill, JJ., concur.